[Cite as State v. Cultrona, 2020-Ohio-3250.]


                                        COURT OF APPEALS
                                   TUSCARAWAS COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :    JUDGES:
                                               :    Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                     :    Hon. Craig R. Baldwin, J.
                                               :    Hon. Earle E. Wise, Jr., J.
-vs-                                           :
                                               :
IAN CULTRONA                                   :    Case No. 2019 AP 06 0019
                                               :
        Defendant-Appellant                    :    OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2018 CR 12 0462




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 5, 2020




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

RYAN STYER                                          LINDSEY K. DONEHUE-ANGLER
125 East High Avenue                                217 North 8th Street
New Philadelphia, OH 44663                          Cambridge, OH 43725
Tuscarawas County, Case No. 2019 AP 06 0019                                             2



Wise, Earle, J.


      {¶ 1} Defendant-Appellant Ian A. Cultrona appeals the May 21, 2019 judgment of

conviction and sentence of the Tuscarawas County Court of Common Pleas. Plaintiff-

Appellee is the State of Ohio.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} On December 5, 2018, Cultrona and four co-defendants – Samantha Owen,

Lucian Lambes, Doug Casteel, and Lisa Freetage -- arranged to purchase an ounce of

marijuana from Brennan Wilkin for $200. The actual plan, however, was to rob Wilkin of

drugs and money. Arrangements were made for the purchase via text and Facebook

messaging between Owen and Wilkin. Cultrona and his co-defendants also

communicated via text and cell phone contact throughout the events of the day.

      {¶ 3} Cultrona and his co-defendants took 2 cars to meet Wilkin. Instead of

meeting Wilkin at his home near Casteel's home where the plan was hatched, Cultrona

and his cohorts directed Wilkin to a remote country road several miles outside

Newcomerstown. Cultrona drove his blue minivan with Owen as a passenger. Lambes

drove Freetage's black Dodge Dart with Freetage and Casteel as passengers. Cultrona,

Lambes and Casteel all had handguns.

      {¶ 4} The group drove to the prearranged secluded pull-off location on Liberty

Road. Cultrona and Owen remained there while the other three drove a short distance

down the road where they backed into a gated lane. All five kept in contact via Cultrona's

and Lambes' Verizon cell phones and calls between Owen's and Casteel's cell phones.

At the same time, Owen was texting Wilken to direct him to her location.
Tuscarawas County, Case No. 2019 AP 06 0019                                               3


       {¶ 5} Wilkin arrived with two passengers and parked his Ford Escape SUV

directly behind Cultrona's minivan. Owen approached Wilkin and asked for a sample of

the marijuana which Wilkin provided. As Owen walked the sample back to Cultrona's van,

Lambes burst onto the scene in Freetage's car. Lambes and Casteel exited the car

wearing bandana facemasks and brandishing handguns. At the same time, Cultrona

exited his van, also wearing a bandana mask and brandishing a handgun.

       {¶ 6} The three surrounded Wilkin's SUV, aiming their weapons at the occupants

and demanding Wilkin's marijuana and cash. Wilkin threw a yellow bag containing

marijuana out the window and sped away. As he did, one of the men fired a shot at the

SUV, flattening a rear tire. Lambes and Casteel jumped back into the Dodge and gave

chase for four miles while firing numerous shots at Wilkin's vehicle. Four shots found their

mark, one of which entered the passenger compartment and severed a fingertip of a 17-

year-old passenger. Wilkin stopped when he spotted another motorist behind him. That

person gave Wilkin and his three passengers a ride to the Newcomerstown Police

Department.

       {¶ 7} While that was going on, Cultrona drove in the opposite direction of the

chase. After receiving a call from Lambes, Cultrona changed course and headed toward

Kimbolton, a small nearby village. From there Cultrona made several phone calls. Two

hours after the robbery and shooting, Cultrona and Owens went to Owens' residence.

Owens was arrested later that evening leaving her child's school Christmas program.

Approximately the same time, Cultrona was arrested in the basement of Owen's home. A

.357 revolver was recovered from the pocket of his coat, and a yellow bag containing

marijuana was recovered among Cultrona's belongings.
Tuscarawas County, Case No. 2019 AP 06 0019                                                4


       {¶ 8} Cultrona was subsequently charged with conspiracy to commit aggravated

robbery, aggravated robbery, three counts of felonious assault and three counts of

attempted murder. Each count included a firearm specification.

       {¶ 9} Cultrona pled not guilty to the charges, and on January 29, 2019, was

released on bond. He was placed on pretrial supervision with the intensive supervision

unit of the Tuscarwaras County Probation Department. Cultrona was fitted with a GPS

ankle monitor and advised of the terms and conditions of pretrial supervision. Cultrona

indicated he understood the terms and conditions. Cultrona failed, however, to report to

pretrial supervision as directed, allowed the battery in his ankle monitor to die, cut the

monitor off, and fled the state. On February 22, 2019, investigators from the Tuscarawas

County Sheriff's Department tracked Cultrona down in Pennsylvania and took him into

custody.

       {¶ 10} Before trial, counsel for Cultrona filed a motion in limine seeking to prohibit

the introduction of any evidence concerning violations of the conditions of his bond, and

flight from the jurisdiction. Counsel argued Cultrona's flight from the jurisdiction was too

far removed from his alleged crimes to warrant a flight instruction. Before jury selection in

March 2019, the trial court held a hearing on the matter and took the same under

consideration. The court ultimately permitted the testimony and included a flight

instruction in its jury instructions.

       {¶ 11} Also before trial, counsel for Cultrona filed a motion in limine objecting to

the admission of a map created by Tuscarawas County Sheriff's Office Detective

Sergeant Hamilton. Hamilton created the map from Cultrona's Verizon Wireless cell

phone records, and showed where Cultrona was located when he made phone calls to
Tuscarawas County, Case No. 2019 AP 06 0019                                               5


Lambes on the day in question. Hamilton created the map using an FBI program called

Castviz, a program on which he had received training. Counsel argued in part that

Hamilton was not qualified to create such a map. Following a hearing on the matter, the

trial court overruled Cultrona's motion.

       {¶ 12} Then, during trial, through the testimony of Hamilton, the state presented

the Verizon Wireless cell phone records of Cultrona and Lambes and the map created by

Hamilton. Each aided in putting Cultrona at the scene of the robbery.

       {¶ 13} On cross-examination, counsel for Cultrona suggested Hamilton selectively

chose which records to map, limiting his map to communications between Cultrona and

Lambes, and had excluded exculpatory records from his map. On redirect, Hamilton

denied that accusation, and testified he had simply limited his analysis to the two suspects

in the robbery.

       {¶ 14} Following a weekend break in the trial, at the request of the state, Hamilton

produced another map which included all of Cultrona's call data from the day in question.

The new map demonstrated that nothing exculpatory had been omitted from the first map.

The state intended to recall Hamilton to the stand to discuss the new map and counsel

for Cultrona objected to the same on the basis that the map was "prepared during the

middle of trial," and that the information was "somewhat redundant." Transcript of Trial

(T) 813-814. The court heard arguments on the matter and found Cultrona would suffer

no prejudice. The court overruled the objection and permitted the state to recall Hamilton

and present the new map.

       {¶ 15} At the conclusion of his 7-day jury trial, Cultrona was found guilty of

aggravated robbery and guilty of three counts of felonious assault and each firearm
Tuscarawas County, Case No. 2019 AP 06 0019                                                6


specification. He was found not guilty of conspiracy. The jury deadlocked on the

attempted murder charges. A mistrial was declared on thereon and the state declined to

further pursue the charges.

       {¶ 16} On May 21, 2019 Cultrona was sentenced to an aggregate prison term of

11 years.

       {¶ 17} Cultrona filed an appeal, and the matter is now before this court for

consideration. He raises two assignments of error as follow:

                                               I

       {¶ 18} "THE TRIAL COURT COMMITTED AN ERROR WHEN IT PERMITTED

SERGEANT HAMILTON TO TESTIFY A SECOND TIME REGARDING HIS NEWLY

CREATED CELL PHONE MAP, AS THAT TESTIMONY VIOLATED DISCOVERY

RULES AND APPELLANT'S CONSTITUTIONAL RIGHT TO A FAIR TRIAL."



                                              II

       {¶ 19} "THE TRIAL COURT COMMITTED ERROR WHEN IT OVERRULED

DEFENDANTS MOTION IN LIMINE AND GAVE THE JURY AN INSTRUCTION ON

"FLIGHT"."

                                               I

       {¶ 20} In his first assignment of error, Cultrona argues the trial court erred when it

permitted the state to recall Detective Sergeant Hamilton to testify about the newly

created cell tower map. Specifically, Cultrona argues the trial court's error permitted

Hamilton to testify to facts in contravention of the rules of discovery and further,

deprived him of his constitutional right to a fair trial. We disagree.
Tuscarawas County, Case No. 2019 AP 06 0019                                                   7


       {¶ 21} First as to Cultrona's allegation of a discovery violation, as pointed out by

the state, Cultrona never raised this objection below. An error not raised in the trial court

must be plain error for an appellate court to reverse. State v. Long, 53 Ohio St. 2d 91,

372 N.E.2d 804 (1978) at paragraph one of the syllabus; Crim.R. 52(B). In order to

prevail under a plain error analysis, appellant bears the burden of demonstrating that

the outcome of the trial clearly would have been different but for the error. Id. at

paragraph two of the syllabus. Notice of plain error "is to be taken with the utmost

caution, under exceptional circumstances and only to prevent a manifest miscarriage of

justice." Id. at paragraph three of the syllabus.

       {¶ 22} Cultrona has not argued plain error. Even if he had, Cultrona

characterizes the map as new evidence that should have been disclosed during

discovery. However, Cultrona was provided with the Verizon records during discovery

and does not dispute that fact. The map was merely a visual representation of the data

contained therein. We therefore reject Cultrona's discovery violation argument.

       {¶ 23} Next we find no error in the trial court's decision to permit to the state to

recall Sergeant Detective Hamilton.

       {¶ 24} Evid.R. 611(A) provides that the trial court shall exercise control over the

mode and order of interrogating witnesses and the presentation of evidence to ensure

that the interrogation and presentation of evidence are effective in ascertaining the truth.

Whether to permit a witness to be recalled to give additional testimony is a matter

committed to the sound discretion of the trial court. State v. Sims, 3 Ohio App. 3d 321,

329, 445 N.E.2d 235 (8th Dist.1981).
Tuscarawas County, Case No. 2019 AP 06 0019                                                  8


       {¶ 25} In order to find an abuse of discretion, we must determine the trial court's

decision was unreasonable, arbitrary or unconscionable and not merely an error of law

or judgment. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983).

       {¶ 26} On cross-examination during Hamilton's testimony, Hamilton agreed

Cultrona made calls to people other than Lambes during the relevant time period which

Hamilton did not plot on the map. T. 564. Counsel then suggested Hamilton's map of

Cultrona's phone calls was "* * * trying to show the jury evidence that might be helpful

to the state but not evidence that might be helpful to the defense * * * " Hamilton replied

his purpose was to show communications between two suspects during the time of the

crime. T. 565.

       {¶ 27} Following this testimony, counsel for the state asked Hamilton produce a

second map, and rather than limiting his analysis to calls between Cultrona and

Lambes, to instead plot all of Cultrona's cell phone activity on the day of the robbery.

Hamilton completed this task over a weekend break in the trial. T. 811-815.

       {¶ 28} On the following Monday the state indicated it wished to recall Hamilton to

the stand to present the new map and counsel for Cultrona objected to the same. T.

811-816. The trial court overruled the objection and permitted the state to recall

Hamilton. T. 816. Hamilton then testified using the new visual aid of the call data which

contained all of Cultrona's cell phone activity on the day of the robbery. Our review of

the record indicates Hamilton's testimony on recall did not conflict with his previous

testimony, and further, presented nothing exculpatory. T. 530-540, 829-838.

       {¶ 29} We find the trial court did not abuse its discretion when it allowed the state

to recall Detective Sergeant Hamilton as the decision cannot be viewed as
Tuscarawas County, Case No. 2019 AP 06 0019                                                 9


unreasonable, arbitrary, or unconscionable. Rather it clarified questions raised by the

defense.

       {¶ 30} The first assignment of error is overruled.



                                              II

       {¶ 31} In his second assignment of error, Cultrona argues the trial court abused

its discretion when it gave the jury a flight instruction. Cultrona argues because there

was a two-month time span between his crimes and his flight, the matter was a bond

violation rather than a flight from justice and did not warrant a flight instruction. We

disagree.

       {¶ 32} The giving of jury instructions is within the sound discretion of the trial

court and will not be disturbed on appeal absent an abuse of discretion. State v.

Martens, 90 Ohio App. 3d 338, 629 N.E.2d 462 (1993). In order to find an abuse of

discretion, we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5
Ohio St. 3d 217, 450 N.E.2d 1140 (1993). Jury instructions must be reviewed as a

whole. State v. Coleman, 37 Ohio St. 3d 286, 525 N.E.2d 792 (1988).

       {¶ 33} The Ohio Supreme Court has held that flight from justice, and its

analogous conduct, may be indicative of consciousness of guilt. State v. Eaton, 19 Ohio

St.2d 145, 146, 249 N.E.2d 897, (1969) paragraph six of the syllabus, vacated in part on

other grounds (1972), 408 U.S. 935, 92 S. Ct. 2857, 33 L. Ed. 2d 750. In Eaton, the Court

quoted 2 Wigmore on Evidence (3 Ed.), 111, Section 276:
Tuscarawas County, Case No. 2019 AP 06 0019                                             10


              Flight from justice, and its analogous conduct, have always been

              indicative of a consciousness of guilt. * * *

              It is today universally conceded that the fact of an accused's flight,

              escape from custody, resistance to arrest, concealment,

              assumption of a false name, and related conduct, are admissible as

              evidence of consciousness of guilt, and thus of guilt itself.



       {¶ 34} Eaton at 160.

       {¶ 35} In State v. Hand, 107 Ohio St.3d, 378, the Ohio Supreme Court found "* *

* admissibility of evidence of flight does not depend upon how much time passes

between the offense and the defendant's flight. See State v. Alexander (Feb. 26, 1987),

Cuyahoga App. No. 51784, 1987 WL 7079, *2. Indeed, flight on the eve of trial can carry

the same inference of guilt as flight from the scene. Id."

       {¶ 36} While Cultrona acknowledges Hand, he attempts to distinguish that matter

from his own by pointing out that the defendant in Hand was charged with escape, while

he was not. This is a distinction without a difference. Simply because Cultrona was not

charged with escape does not make Hand any less applicable. “[F]light may be proven

where it occurs after any event which would tend to spark a sharp impulse of fear of

prosecution or conviction in a guilty mind.” State v. Jeffries, 182 Ohio App. 3d 459, 477,

913 N.E.2d 493, (11th Dist. 2009) quoting United States v. Dillon, 870 F.2d, 1125, 1128

(C.A.6, 1989).

       {¶ 37} Under the circumstances presented here, we conclude the trial court did

not abuse its discretion in adopting the state's flight instruction.
Tuscarawas County, Case No. 2019 AP 06 0019                                       11


      {¶ 38} The second assignment of error is overruled.

      {¶ 39} The judgment of conviction and sentence of the Tuscarawas Court of

Common Pleas is affirmed.



By Wise, Earle, J.

Gwin, P.J. and

Baldwin, J. concur.



EEW/rw